DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 7, 2022, has been entered.  Claim 15 has been canceled.  Claims 1-14 are pending and are examined in this Office Action.
 
Summary of Invention
The inbred pinto bean line “GLEAM” shows uniformity and stability without variants and is homozygous for the recessive sd gene which confers slow darkening so as to retain a bright white color through adverse weather conditions or storage (paragraph bridging pages 4-5 of the specification). The breeding history on pages 5-6 of the specification shows that the female parent was pinto bean variety 07-5213 which was pollinated with male parent bean variety Sinaloa to generate an F1 population. Five single plant selections were taken from the F3 population (two rounds of selfing). Two single plant selections were taken from F4 population (three rounds of selfing). One single plant selection was taken from the F5 population (four rounds of selfing).  Five years of selfing to bulk up seeds followed.  A small percentage of off-types may occur during multiplication (see page 6 end of paragraph 0021).  It is understood that such “off-types” would not be considered to be “GLEAM” pinto beans and would not be covered by the instant claims.  
The characteristic traits of pinto bean variety “GLEAM” are disclosed in Table 2 (pages 6-8) as follows: medium maturity (96 days from planting to harvest), erect growth with indeterminate habit and medium to long guides with no ability to climb, scattered pod position, adapted to machine harvest, good lodging resistance, ovate leaflet shape with acuminate apex and obtuse base, 45 days to 50% of bloom, pods exhibit slight green constrictions and slight mature constrictions, seeds are semi shiny and polychrome and are primarily buff colored with a mottled brown secondary color and a yellow hilar ring, seeds are cuboid shape, anthocyanin pigmentation is present in pods and seeds, GLEAM is resistant to bean common mosaic virus (BCMV) and has intermediate resistance to bean rust (Uromyces appendiculatus).

Specification
The disclosure was objected to in the previous Office Action because of the following language: In Table 2 on page 7, the “Dry seed weight” is assigned the units “g/100g”, and the Examiner was uncertain about what units are being referred to in “g/100g”.  The examiner looked for guidance about this with the UPOV document for Phaseolus vulgaris L.  This document states that seed size is measured on four samples of 100 seeds.  So, the examiner is assuming that “g/100g” means grams per 100 seeds.  In the response received on Nov. 7, 2022, the Applicant confirms that this is meant to refer to grams per 100 seeds (Resp. 4).

Objections and Rejections That Are Withdrawn

The rejection of claim 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inadequate written description is moot in light of the Applicant's cancelation of claim 15.

The rejection of claim(s) 15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shellenberger is moot in light of the Applicant's cancelation of claim 15.

The rejection of claim 15 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Patent No. 8,558,077 is moot in light of the Applicant's cancelation of claim 15.

Claim Interpretation
	The term “GLEAM” and “<14455>” are both utilized to refer to the edible bean variety of the instant invention (see specification, page 3, paragraph 0010). The terms “variety” and “line” are used interchangeably (see paragraph bridging pages 4-5).
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Double Patenting Over 16/785,538
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No 16/785,540 (reference application – published as US Pre-Grant Publication US 2020/0253149); in the alternative claims 1-14 of this application are patentably indistinct from claims 1-14 of copending Application No 16/785,540. (reference application). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The Examiner is making both types of provisional double-patenting rejections because it appears from everything on the record that the two bean varieties are the same; however, in the event they are truly different in some way, the Examiner would need to determine that the difference is a non-obvious difference, and because the Examiner does not know what differences, if any, there are, the Examiner is unable to complete the proper analysis to determine if such differences are obvious or non-obvious. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Applicant states that they have submitted a terminal disclaimer in view of copending Application No. 16/785,540 (page 4 of response). 
This does not overcome the provisional double patenting rejection for two reasons:  1) the terminal disclaimer was disapproved (see correspondence dated Nov. 20, 2022); and 2) a statutory 101 double patenting rejection cannot be overcome by a terminal disclaimer.  
The Applicant must show a distinguishing difference between GLEAM and LUMEN for a proper terminal disclaimer to be sufficient. In the absence of a showing of a real difference between the two beans (i.e. a Mendelian trait or a statistically significant difference in a numeric trait), the rejection is a statutory 101 double patenting rejection which is not overcome by a terminal disclaimer. 
The rejection is either a statutory double patenting rejection under 35 USC 101; or, alternatively, if the Applicant can show a difference between the two varieties in a declaration, then the Examiner will have to determine if the difference is a non-obvious difference.  If the difference is an OBVIOUS difference, then a terminal disclaimer would be required.
The instant variety and the '540 variety both began with the same two parents and were taken through the same breeding process.  The only differences the Examiner can find are the number of single plant selections in Summer of Year 5 and the number of pounds collected in Summer of Year 9.  Neither of these would have anything to do with changing the genetics of the resulting variety; therefore, it appears the varieties were developed using the identical breeding process.
The characteristics disclosed for GLEAM and LUMEN look either identical or too close to be sure there is a significant difference without growing the plants side by side and doing statistical analysis to determine if there is a statistically significant difference.  Applicant has not pointed to any particular characteristic that distinguishes the varieties.
Summary
	No claim is allowed.
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662